J-S49031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

RICHARD MCCRACKEN

                           Appellant                  No. 1782 WDA 2016


                 Appeal from the PCRA Order October 20, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008518-2011

BEFORE: DUBOW, SOLANO, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.: FILED: September 15, 2017

        Appellant, Richard McCracken, appeals from the order entered in the

Allegheny County Court of Common Pleas denying his first Post Conviction

Relief Act1 (“PCRA”) petition. Appellant alleges various claims regarding trial

counsel’s ineffectiveness. We affirm.

        We adopt the facts and procedural history set forth by the PCRA

court’s opinion.2 See PCRA Ct. Op., 1/12/17, at 1-3. Appellant raises the

following issues for review:




*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
  We note the PCRA court’s opinion states that Appellant was sentenced to
two-and-one-half to six years’ imprisonment for unlawful contact with a
minor. See PCRA Ct. Op. at 2. However, Appellant was actually sentenced
to two-and-one-half to five years’ imprisonment on this charge.
J-S49031-17


         1. Was trial counsel ineffective for not objecting to the
         improper inflammatory and prejudicial statement during
         Commonwealth’s closing argument:
            [Victim] was failed by her whole maternal family. She
         needs you. You are all she has to stand up for her and for
         what [Appellant] did to her[.]

         2. Was trial counsel ineffective when he cross-examined
         Commonwealth expert witness Dr. Jennifer Wolford and
         opened the door to testimony that a hymen can regrow
         itself[?]  This testimony was extremely prejudicial to
         [Appellant’s] defense and there was no trial strategy to
         engage in said cross-examination.

         3. Was trial counsel ineffective when he did not challenge
         Dr. Wolford’s testimony that 90% of the exams of sexual
         abuse victims are “normal” in several regards (a) where
         did those statistics come from (b) what does normal entail
         (c) of the 90% normal examinations, how many entail the
         regrowth/rehealing of the hymen[?]

         4. Was trial counsel ineffective when he did not challenge
         Dr. Wolford on the basis/source of her opinion [regarding]
         the regrowth of the hymen, whether that opinion was
         generally accepted in the medical community, whether
         there were any other experts, treatises or professional
         publications that supported her position[?]

         5. Was [t]rial [c]ounsel ineffective for failing to present
         expert testimony specifically that of Dr. Stephen Guertin,
         on behalf of [Appellant], to rebut the testimony of
         Commonwealth witness Dr[.] Jennifer Wolford?

         6 Did the [PCRA] court have enough information from the
         certified record that enabled the court to write a 17 page
         opinion in the case[?]

Appellant’s Brief at 3-4 (citation to record omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Donna Jo

McDaniel, we conclude the PCRA court’s opinion comprehensively discusses


                                      -2-
J-S49031-17


and properly disposes of the issues presented.3 See PCRA Ct. Op. at 4-17.

Accordingly, we affirm on the basis of the PCRA court’s opinion.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/15/2017




3
  The PCRA court’s opinion does not address Appellant’s sixth and final issue,
which alleges that the PCRA court erred in finding Appellant’s fifth issue
waived. However, in its opinion, the PCRA court concluded that, even if not
waived, Appellant’s fifth issue is meritless. See PCRA Ct. Op. at 16-17.
Therefore, any challenge to the PCRA court finding waiver of Appellant’s fifth
issue is moot.



                                    -3-